253 F.3d 1137 (9th Cir. 2001)
PACIFIC COAST FEDERATION OF FISHERMEN'S ASSOCIATIONS, INC.; INSTITUTE FOR FISHERIES RESOURCES; OREGON NATURAL RESOURCES COUNCIL; UMPQUA WATERSHEDS; COAST RANGE ASSOCIATION; HEADWATERS, PLAINTIFFS-APPELLEES,v.NATIONAL MARINE FISHERIES SERVICE, DEFENDANT,andDOUGLAS TIMBER OPERATORS; NORTHWEST FORESTRY ASSOCIATION, DEFENDANTS-INTERVENORS- APPELLANTS.PACIFIC COAST FEDERATION OF FISHERMEN'S ASSOCIATIONG, INC.; INSTITUTE FOR FISHERIES RESOURCES; OREGON NATURAL RESOURCES COUNCIL; UMPQUA WATERSHEDS; COAST RANGE ASSOCIATION; HEADWATERS, PLAINTIFF-APPELLEES,v.NATIONAL MARINE FISHERIES SERVICE, DEFENDANT-APPELLANT,andDOUGLAS TIMBER OPERATIONS; NORTHWEST FORESTRY ASSOCIATION, DEFENDANTS-INTERVENORS.
Nos. 99-36027, 99-36195
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 8, 2000--Seattle, WashingtonSubmission Vacated September 15, 2000Resubmitted May 8, 2001Filed May 31, 2001

1
NOTE: THIS OPINION IS SUPERCEDED BY THE AMENDED OPININON AT 265 F.3d 1028.